Title: To George Washington from John Jay, 12 May 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 12th May 1779

Copies of three Acts of Congress are herewith enclosed—One of the 11th Inst., ascertaining the Pay & Subsistence of Engineers, Sappers, and Miners, & appointing Brigadier General Du Portail Commandant of those Corps—Another of the 12 Inst., appointing Coll William Irvin a Brigadier for Pennsylvania, And the third of the 12th Inst., for accepting the Resignations of Lieutenant Vallance, and Ensign Brush of Coll Warner’s Regiment. I have the Honor to be With the greatest Respect & Esteem your Excellency’s Most Obedient And Humble Servant
John Jay Presidt
